DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites wherein the ratio between the water vapor membrane layer and the volume of the container is between 1.25 and 3.75 in^2/cup.  It is unclear if the ratio is between a volume of the water vapor membrane or if the ratio refers to another dimension.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 15, 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bauer (U.S. Application Publication No. 2004/0232151).
Bauer discloses a food storage container (Fig. 1), the food storage container comprising: A first container portion (90); a second container portion/lid (10) selectively engageable with the first container portion, the second container portion comprising: an upper member (11) including a plurality of apertures (12); a lower member (20) including a plurality of apertures (25), the lower member selectively engageable with the upper member (par. 43); and a water vapor permeable membrane layer (100) secured between the upper member and the lower member, wherein each of the upper member and the lower member is provided with a support structure (13, 21), wherein the support structures of the upper member and the lower member align with one another when the upper member and the lower member are engaged with one another (par. 43), wherein a grid member (30) is provided between the upper member and the lower member to increase the seal strength between the upper member and the lower member (pars. 43, 44), wherein the grid member includes a plurality of apertures (35) that allow air to pass through the grid member. 
Bauer fails to teach wherein the ration between the volume of material of the water vapor membrane layer and the volume of the container is between 1.25 and 3.75 in^2/cup. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the components with different sizes, in order to adjust how much material could pass through the membrane layer and since such a modification would be a change in size of an existing component.  A change in size is generally recognized as being within the level of ordinary skill in the art. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

Claims 1, 3-10, 13, 14, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bauer in view of Jacob et al. 2007/0000926).
Regarding claims 1, 3, 5, 6, 9, 10 and 13, Bauer discloses all the claimed limitations as shown above. Jacob teaches that sulfonated styrene block copolymer is a known material to use in the closure and sealing arts (par. 72). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the membrane out of a thin, non-woven fabric substrate packed with a micro-porous polyethylene film and coated with a sulfonated styrene block copolymer, in order to adjust what material the container could be used with and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice and selecting a known compound to meet known requirements has been held to be obvious. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). 
Regarding claims 7, 8, 17 and 18, It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufacture the support structure with a honey comb shape (hexagon) and the apertures with a rounded square shape, in order to adjust the appearance of the container and since such a modification would have been a change in shape of an existing component.  A change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Claims 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bauer and Jacob in view of Mangla et al. (U.S. Patent No. 6,257,401).
Bauer fails to teach wherein an interior bottom portion of the first container portion is dimpled.
Mangla teaches that it is known in the art to manufacture a container bottom that is dimpled (40).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the container with dimples, as taught by Mangla, in order to prevent items from sticking to the bottom.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bauer in view of Banks (U.S. Application Publication No. 2005/0194387).
Bauer fails to teach wherein the grid member includes a plurality' of standoff members that extend upwardly from the grid member to distance the upper lid member from the grid member.
Banks teaches that it is known in the art to provide a venting member with standoff members (39).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the grid member with standoff members, in order to maintain a spacing between the vent members.

Response to Arguments
Applicant's arguments filed 5/14/2021 have been fully considered but they are not persuasive. In response to applicant's argument that the references are nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the references are drawn to closures that are concerned with sealing and permeation. One of ordinary skill in the art would look to these references when looking provide a closure that seals a container and for how permeation is controlled or allowed.

Conclusion


	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R ALLEN whose telephone number is (571)270-7426.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571)272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY R ALLEN/Primary Examiner, Art Unit 3733